Three administrative determinations of respondent, dated October 29, 2009, imposing a total of $5,500 in fines for 74 violations of New York City Administrative Code § 10-119, unanimously confirmed, the petition denied, and this proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of Supreme Court, New York County [Alice *493Schlesinger, J.], entered June 16, 2010), dismissed, without costs.
Petitioner failed to offer any admissible evidence to refute the testimony of respondent’s agents that violations had been issued only for those handbills affixed to City property. Thus, the Board’s determination was supported by substantial evidence and must be confirmed, (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176 [1978]; cf. Matter of Sulzer v Environmental Control Bd. of City of N.Y., 165 AD2d 270, 280 [1991]).
We have considered petitioner’s remaining arguments and find them unavailing. Concur — Gonzalez, RJ., Saxe, Catterson, Acosta and Manzanet-Daniels, JJ.